A complete distilling outfit was found near defendant's residence, and there was evidence from which the jury could conclude that such still was suitable to be used for the purpose of manufacturing whisky. There was also evidence tending to connect this defendant with its possession. The general charge, as requested by the defendant, was properly refused, and the motion to set aside the verdict and for a new trial was properly overruled. We find no error in the record. Let the judgment be affirmed. Affirmed.